                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


DIMITRI PATTERSON,

                     Plaintiff,

v.                                                         Case No: 6:18-cv-950-Orl-41GJK

ORLANDO-ORANGE COUNTY,
HILTON WORLDWIDE HOLDINGS,
INC. and CORNITA RILEY,

                     Defendants.
                                           /

                                           ORDER

       THIS CAUSE is before the Court on Defendant Hilton Worldwide Holdings, Inc.’s Motion

to Dismiss (“Motion,” Doc. 95). United States Magistrate Judge Gregory J. Kelly issued a Report

and Recommendation (Doc. 126), recommending that the Motion be granted and the case be

dismissed with prejudice as to Hilton Worldwide Holdings, Inc.

       Plaintiff filed an Objection, asserting, without explanation, that the Report and

Recommendation is contrary to law. (Obj., Doc. 129, at 1). After a de novo review, the Court

agrees with the analysis set forth in the Report and Recommendation. Accordingly, it is

ORDERED and ADJUDGED as follows:

          1. The Report and Recommendation (Doc. 126) is ADOPTED and CONFIRMED

              and made a part of this Order.

          2. Defendant Hilton Worldwide Holdings, Inc.’s Motion to Dismiss (Doc. 95) is

              GRANTED.

          3. The Amended Complaint (Doc. 83) is DISMISSED with prejudice as to

              Defendant Hilton Worldwide Holdings, Inc.



                                          Page 1 of 2
           4. The Clerk is directed to terminate Hilton Worldwide Holdings, Inc. as a defendant

              in this matter and amend the case style accordingly.

       DONE and ORDERED in Orlando, Florida on May 13, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Party




                                          Page 2 of 2
